Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to Claim 16 no longer invokes interpretation under 35 U.S.C. 112(f).

Response to Arguments
Applicant's arguments filed July 8th, 2022 have been fully considered but they are not persuasive. 
Regarding Claim 1, Applicant asserts that Krishnan et al. (US 2005/0049497 A1; hereafter: Krishnan) does not teach the limitation “wherein the automatically displaying of the recommendation takes place within 15 minutes after the obtaining or providing of the at least one first image of the tissue of the patient”. Examiner respectfully disagrees. Krishnan discloses a CAD system that assists physicians in determining additional tests and screenings that help in reducing ambiguity of a diagnosis. Krishnan utilizes a machine learning method that operates in real time (See ¶31). Therefore, Krishnan discloses displaying a recommendation of additional screening within 15 minutes of receiving an initial input.
Regarding Claim 14 and 16, Applicant asserts that Krishnan does not teach the limitation of selecting, from the one or more additional tests, a recommended additional test. Examiner respectfully disagrees. Krishnan discloses assigning a score for each additional test provided to indicate the potential usefulness of the particular test in the diagnosis of a patient (see ¶27). The determination of a score for each additional test suggests that each additional test provided is considered by the system and a higher score for a particular test suggests that the system is selecting that particular test. The system and method disclosed in Krishnan, therefore teaches automatically selecting, from the one or more additional test, a recommended additional test. Furthermore, selecting a recommended test or screening based on an initial screening is common and known in the art. Reiner (US 2009/0018867 A1; hereafter: Reiner) discloses automatically ordering additional imaging exams or procedures in response to an initial screening (See ¶242) and could reasonably be combined with the teachings of Krishnan by a person having ordinary skill in the art. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krishnan.
Regarding Claim 1, Krishnan teaches: a method of screening for a cancer patient (¶9: “Exemplary embodiments of the invention generally include systems and methods for providing automated diagnosis and decision support for breast imaging”; ¶9: “a CAD system can provide automated diagnosis of breast cancer”), the method comprising: obtaining or providing at least one first image of a tissue of said patient, using medical imaging via a first medical imaging apparatus, the tissue suspected of being carcinogenic (¶23: “The input to the CAD system (10) comprises various sources of patient information including image data (1) in one or more imaging modalities (e.g., ultrasound image data, X-ray mammography image data, MRI etc.)”; Abstract: “provide decision support for various aspects of physician workflow including, for example, automated diagnosis of breast cancer other automated decision support functions that enable decision support for, e.g., screening and staging for breast cancer.”); automatically determining a first set of parameters from said at least one first image (¶23: “The CAD system (10) implements method for automatically extracting information (features) from the image data (1) and non-image data (2) and combining the extracted information in a manner that is suitable for analysis by the CAD system (10)”); automatically determining whether subsequent screening should be carried out based on the first set of parameters (¶27: “In another exemplary embodiment of the invention, the CAD system (10) can automatically determine and specify one or more additional tests, measurements, or features which, if made/obtained, could increase the confidence of diagnosis (i.e., sensitivity analysis). For example, the CAD system (10) can determine and output a “score” (12) for each additional test, measurement or feature, which provides some measure or indication as to the potential usefulness of the particular imaging modality or feature(s) that would improve the confidence of an assessment or diagnosis determined by the CAD system (10).”); and automatically displaying, via a first display unit, a recommendation upon determining that the subsequent screen should be carried out, wherein the automatically displaying of the recommendation takes place within 15 minutes after obtaining or providing of the at least one first image of the tissue of the patient (¶9: “a CAD system can provide automated diagnosis of breast cancer and other related conditions, assessments with regard to the risk of a subject patient having breast cancer and/or developing breast cancer in the future, and other automated decision support functions to assist a physician in determining efficacious healthcare or diagnostic or therapeutic paths for a subject patient based on a current state of the patient.”; ¶41: “The CCAD system (20) further comprises a user interface (26) (e.g., graphical user interface displayed on computer monitor with keyboard and mouse input devices) which enables a user to select one or more functions supported by the diagnostic/workflow assistance module (25) and which enables the system to render and present processing results to the user. The processing results can be rendered and presented to a user in one or more of various ways according to exemplary embodiments of the invention as described below.”).
Regarding Claim 2, Krishnan teaches: the method of claim1, further comprising: automatically selecting a recommended subsequent screening based on the first set of parameters (¶40: “The diagnostic/workflow assistance module (25) includes one or more methods for implementing functions such as described above with reference to FIG. 1 (e.g., providing a diagnosis, providing a set of cases similar to a current case, providing a score showing the likely benefit of additional tests or features that would improve the confidence of diagnosis, etc.)”); and automatically displaying the recommended subsequent screening (¶41: “The CCAD system (20) further comprises a user interface (26) (e.g., graphical user interface displayed on computer monitor with keyboard and mouse input devices) which enables a user to select one or more functions supported by the diagnostic/workflow assistance module (25) and which enables the system to render and present processing results to the user. The processing results can be rendered and presented to a user in one or more of various ways according to exemplary embodiments of the invention as described below.”).
Regarding Claim 3, Krishnan teaches: the method of claim 2, further comprising: automatically generating a first set of criteria for the recommended subsequent screening using the first set of parameters (¶35: “the CAD system (10) can learn to determine which test should be used to stage a lesion, given information about the lesion obtained from screening and/or diagnosis test.”; criteria as recited and disclosed by the Applicant appears to consider criteria a list of tests/procedures with associated steps and requirements.).
Regarding Claim 4, Krishnan teaches: the method of claim 3, wherein the first set of criteria comprises data for determining a specific sample in the recommended subsequent screening, and wherein the recommended subsequent screening comprises determining the specific sample (¶6: “After reviewing a diagnostic image, if the physician believes that a lesion may be malignant, a biopsy will be performed to remove a piece of the lesion tissue for analysis. This process is assumed to be a “gold standard” for characterization of benign or malignant tissue.”; recommending a biopsy would require a sample from the region of interest identified from the initial screening.).
Regarding Claim 5, Krishnan teaches: the method of claim 3, wherein the recommended subsequent screening comprises: obtaining or providing a sample of said patient; and analyzing said sample, using the first set of criteria (¶6: “After reviewing a diagnostic image, if the physician believes that a lesion may be malignant, a biopsy will be performed to remove a piece of the lesion tissue for analysis. This process is assumed to be a “gold standard” for characterization of benign or malignant tissue.”).
Regarding Claim 6, Krishnan teaches: the method of claim 5, wherein the first set of criteria comprises a second set of parameters for carrying out a second medical imaging in a second medical imaging apparatus (¶53: “In another exemplary embodiment, the diagnostic/workflow assistance module (25-1) can command the classification module (24) to determine what additional image parameter or features (e.g., from B-mode ultrasound image data, or other image mode, and/or non-image data) can be obtained and further analyzed to increase the confidence in the diagnosis.”; suggests that the CAD system can require/obtain other imaging data from other imaging modalities based on the initial screening.), wherein the recommended subsequent screening comprises an automated entry of the second set of parameters into the second medical imaging apparatus, and wherein the recommended subsequent screening comprises obtaining a second medical image in the second medical imaging (¶53: “In another exemplary embodiment, the diagnostic/workflow assistance module (25-1) can command the classification module (24) to determine what additional image parameter or features (e.g., from B-mode ultrasound image data, or other image mode, and/or non-image data) can be obtained and further analyzed to increase the confidence in the diagnosis.”; suggests that the CAD system can require/obtain other imaging data from other imaging modalities based on the initial screening.).
Regarding Claim 7, Krishnan teaches: the method of claim 3, wherein the first set of criteria comprises a second set of parameters for carrying out a second medical image in a second medical imaging apparatus (¶53: “In another exemplary embodiment, the diagnostic/workflow assistance module (25-1) can command the classification module (24) to determine what additional image parameter or features (e.g., from B-mode ultrasound image data, or other image mode, and/or non-image data) can be obtained and further analyzed to increase the confidence in the diagnosis.”; suggests that the CAD system can require/obtain other imaging data from other imaging modalities based on the initial screening.), wherein the recommended subsequent screening comprises an automated entry of the second set of parameters into the second medical imaging apparatus, and wherein the recommended subsequent screening comprises obtaining a second medical image in the second medical imaging (¶53: “In another exemplary embodiment, the diagnostic/workflow assistance module (25-1) can command the classification module (24) to determine what additional image parameter or features (e.g., from B-mode ultrasound image data, or other image mode, and/or non-image data) can be obtained and further analyzed to increase the confidence in the diagnosis.”; suggests that the CAD system can require/obtain other imaging data from other imaging modalities based on the initial screening.).
Regarding Claim 8, Krishnan teaches: the method of claim 2, further comprising: obtaining results from the recommended subsequent screening, and at least one of presenting the first set of parameters and the results or presenting the results from the recommended subsequent screening in a combined presentation (¶41: “The CCAD system (20) further comprises a user interface (26) (e.g., graphical user interface displayed on computer monitor with keyboard and mouse input devices) which enables a user to select one or more functions supported by the diagnostic/workflow assistance module (25) and which enables the system to render and present processing results to the user. The processing results can be rendered and presented to a user in one or more of various ways according to exemplary embodiments of the invention as described below.”).
Regarding Claim 9, Krishnan teaches: the method of claim 8, further comprising: analyzing the at least one first image based on  the results from the recommended subsequent screening (¶53: “In another exemplary embodiment, the diagnostic/workflow assistance module (25-1) can command the classification module (24) to determine what additional image parameter or features (e.g., from B-mode ultrasound image data, or other image mode, and/or non-image data) can be obtained and further analyzed to increase the confidence in the diagnosis.”; shows that the initial screening along with subsequent screenings are used to arrive at a final diagnosis).
Regarding Claim 10, Krishnan teaches: the method of claim 1, wherein obtaining or providing the at least one first image includes using at least one of a computed tomography scan or magnetic resonance imaging (Figure 4: element 7a, 7b, 7c; shows different types of imaging modalities being used for analysis; ¶5 additionally lists more imaging modalities).
Regarding Claim 11, Krishnan teaches: the method of claim 2, wherein the recommended subsequent screening is carried out less than 3 hours, after the obtaining the at least one first image (¶26 of Krishnan discusses how a suggested course of therapy could include a probability/confidence that refer to the likelihood that the therapy has the desired impact. The probability/confidence is disclosed to be time-varying and suggests that the subsequent therapy should be completed as quickly as possible).
Regarding Claim 12, Krishnan teaches: the method of claim 1, wherein the automatically determining the first set of parameters is carried out using machine learning tools (¶22: “The CAD system (10) uses machine learning methods that enable the CAD system (10) to continually learn to analyze the patient information (1,2) and continually provide more accurate diagnostic assessments and/or decisions to assist physician workflow.”).
Regarding Claim 13, Krishnan teaches: the method of claim 1, wherein the automatically determining whether subsequent screening should be carried out is further based on at least one of a first set of patient data or a second set of general health-related data (Figure 1: element 1 and 2; ¶23: “The input to the CAD system (10) comprises various sources of patient information including image data (1) in one or more imaging modalities (e.g., ultrasound image data, x-ray mammography image data, MRI etc.) and non-image data (2) from various structured and/or unstructured data sources, including clinical data which is collected over the course of a patient’s treatment and other information such as patient history, family history, demographic information, financial information, and any other relevant patient information.”)
Regarding Claim 14, Krishnan teaches: an integrated method of screening for a cancer in a patient the method comprising (¶9: “Exemplary embodiments of the invention generally include systems and methods for providing automated diagnosis and decision support for breast imaging”; ¶9: “a CAD system can provide automated diagnosis of breast cancer”): obtaining or providing at least one first image of a tissue of said patient using medical imaging via a first medical imaging apparatus, the tissue suspected of being carcinogenic (¶23: “The input to the CAD system (10) comprises various sources of patient information including image data (1) in one or more imaging modalities (e.g., ultrasound image data, X-ray mammography image data, MRI etc.)”); automatically determining a first set of parameters from said at least one first image (¶23: “The CAD system (10) implements method for automatically extracting information (features) from the image data (1) and non-image data (2) and combining the extracted information in a manner that is suitable for analysis by the CAD system (10)”); automatically determining a plurality of subsequent screenings based on the first set of parameters (¶27: “In another exemplary embodiment of the invention, the CAD system (10) can automatically determine and specify one or more additional tests, measurements, or features which, if made/obtained, could increase the confidence of diagnosis (i.e., sensitivity analysis); automatically selecting a recommended subsequent screening from among the plurality of subsequent screenings (¶40: “The diagnostic/workflow assistance module (25) includes one or more methods for implementing functions such as described above with reference to FIG. 1 (e.g., providing a diagnosis, providing a set of cases similar to a current case, providing a score showing the likely benefit of additional tests or features that would improve the confidence of diagnosis, etc.)”; ¶27: “the CAD system (10) can determine and output a “score” (12) for each additional test, measurement or feature, which provides some measure or indication as to the potential usefulness of the particular imaging modality or feature(s) that would improve the confidence of an assessment or diagnosis determined by the CAD system (10).”); and automatically displaying the recommended subsequent screening (¶9: “a CAD system can provide automated diagnosis of breast cancer and other related conditions, assessments with regard to the risk of a subject patient having breast cancer and/or developing breast cancer in the future, and other automated decision support functions to assist a physician in determining efficacious healthcare or diagnostic or therapeutic paths for a subject patient based on a current state of the patient.”; ¶41: “The CCAD system (20) further comprises a user interface (26) (e.g., graphical user interface displayed on computer monitor with keyboard and mouse input devices) which enables a user to select one or more functions supported by the diagnostic/workflow assistance module (25) and which enables the system to render and present processing results to the user. The processing results can be rendered and presented to a user in one or more of various ways according to exemplary embodiments of the invention as described below.”).
Regarding Claim 15, Krishnan teaches: a non-transitory computer program product, storing computer executable instructions which, when executed, perform the method of claim 1 (¶20: “the systems and methods described here are implemented in software as an application comprising program instructions that are tangibly embodied on one or more program storage devices”).
Regarding Claim 16, Krishnan teaches: a medical imaging apparatus, comprising: a processor configured to cause the medical imaging apparatus to (¶20: “It is to be understood that the systems and methods described herein in accordance with the present invention may be implemented in various forms of hardware, software, firmware, special purpose processors, or a combination thereof.”) obtain at least one first image of a tissue of a patient (¶5 lists a variety of imaging means and apparatus), determine a first set of parameters from said at least one first image (¶23: “The CAD system (10) implements method for automatically extracting information (features) from the image data (1) and non-image data (2) and combining the extracted information in a manner that is suitable for analysis by the CAD system (10)”), determine whether a subsequent screening should be carried out based on the first set of parameters (¶27: “In another exemplary embodiment of the invention, the CAD system (10) can automatically determine and specify one or more additional tests, measurements, or features which, if made/obtained, could increase the confidence of diagnosis (i.e., sensitivity analysis). For example, the CAD system (10) can determine and output a “score” (12) for each additional test, measurement or feature, which provides some measure or indication as to the potential usefulness of the particular imaging modality or feature(s) that would improve the confidence of an assessment or diagnosis determined by the CAD system (10).”), determine a plurality of subsequent screenings based on the first set of parameters, in response to determining that a subsequent screening should be carried out (¶27: “In another exemplary embodiment of the invention, the CAD system (10) can automatically determine and specify one or more additional tests, measurements, or features which, if made/obtained, could increase the confidence of diagnosis (i.e., sensitivity analysis), select a recommend subsequent screening from among the plurality of subsequent screenings (¶40: “The diagnostic/workflow assistance module (25) includes one or more methods for implementing functions such as described above with reference to FIG. 1 (e.g., providing a diagnosis, providing a set of cases similar to a current case, providing a score showing the likely benefit of additional tests or features that would improve the confidence of diagnosis, etc.)”; ¶27: “the CAD system (10) can determine and output a “score” (12) for each additional test, measurement or feature, which provides some measure or indication as to the potential usefulness of the particular imaging modality or feature(s) that would improve the confidence of an assessment or diagnosis determined by the CAD system (10).”), display results based on the first set of parameters (Figure 2: element 26); and display the recommended subsequent screening (Figure 2: element 26; ¶9: “a CAD system can provide automated diagnosis of breast cancer and other related conditions, assessments with regard to the risk of a subject patient having breast cancer and/or developing breast cancer in the future, and other automated decision support functions to assist a physician in determining efficacious healthcare or diagnostic or therapeutic paths for a subject patient based on a current state of the patient.”; ¶41: “The CCAD system (20) further comprises a user interface (26) (e.g., graphical user interface displayed on computer monitor with keyboard and mouse input devices) which enables a user to select one or more functions supported by the diagnostic/workflow assistance module (25) and which enables the system to render and present processing results to the user. The processing results can be rendered and presented to a user in one or more of various ways according to exemplary embodiments of the invention as described below.”).
Regarding Claim 17, Krishnan teaches: the method of claim 2, further comprising: carrying out the recommended subsequent screening (¶40: “The diagnostic/workflow assistance module (25) includes one or more methods for implementing functions such as described above with reference to FIG. 1 (e.g., providing a diagnosis, providing a set of cases similar to a current case, providing a score showing the likely benefit of additional tests or features that would improve the confidence of diagnosis, etc.)”; ¶6 additionally suggests that follow-up tests are usually carried out immediately).
Regarding Claim 18, Krishnan teaches: the method of claim 3, further comprising: carrying out the recommended subsequent screening using the first set of criteria (¶35: “the CAD system (10) can learn to determine which test should be used to stage a lesion, given information about the lesion obtained from screening and/or diagnosis test.”; ¶40: “The diagnostic/workflow assistance module (25) includes one or more methods for implementing functions such as described above with reference to FIG. 1 (e.g., providing a diagnosis, providing a set of cases similar to a current case, providing a score showing the likely benefit of additional tests or features that would improve the confidence of diagnosis, etc.)”; ¶6 additionally suggests that follow-up tests are usually carried out immediately).
Regarding Claim 19, Krishnan teaches: the method of claim 4, wherein the specific sample is a fluid sample, and wherein the recommended subsequent screening comprises determining the fluid sample (¶6 describes the extraction of a biopsy sample after initial image screening. Such extraction process can include tissue extractions or fluid extractions.”).
Regarding Claim 20, Krishnan teaches: the method of claim 5, wherein the first set of criteria comprises a list comprising at least one reagent to be added to the sample (¶6: “After reviewing a diagnostic image, if the physician believes that a lesion may be malignant, a biopsy will be performed to remove a piece of the lesion tissue for analysis. This process is assumed to be a “gold standard” for characterization of benign or malignant tissue.”; ¶35: “the CAD system (10) can learn to determine which test should be used to stage a lesion, given information about the lesion obtained from screening and/or diagnosis test.”; criteria as recited and disclosed by the Applicant appears to consider criteria a list of tests/procedures with associated steps and requirements. Biopsies typically require the use of certain reagents to characterize tissues.).
Regarding Claim 21, Krishnan teaches: the integrated method of screening of claim 14, further comprising: carrying out the recommended subsequent screening (¶40: “The diagnostic/workflow assistance module (25) includes one or more methods for implementing functions such as described above with reference to FIG. 1 (e.g., providing a diagnosis, providing a set of cases similar to a current case, providing a score showing the likely benefit of additional tests or features that would improve the confidence of diagnosis, etc.)”; ¶6 additionally suggests that follow-up tests are usually carried out immediately).
Regarding Claim 22, Krishnan teaches: a non-transitory computer program product, storing computer executable instructions which, when executed, perform the integrated method of screening of claim 14 (¶20: “the systems and methods described here are implemented in software as an application comprising program instructions that are tangibly embodied on one or more program storage devices”). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Friday 8:00 AM EST - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIUS CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668